Citation Nr: 0944681	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-13 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1951 to 
September 1953.  The appellant is the Veteran's surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

After reviewing the contentions and evidence of record, the 
Board finds that the issues on appeal are more accurately 
stated as listed on the title page of this decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in September 2005.  Of record is a 
certificate of death listing the immediate cause of the 
Veteran's death as cardiorespiratory arrest.  Another 
significant condition leading to the immediate cause of death 
or the disease that initiated events resulting in death was 
advanced lung cancer.

2.  At the time of the Veteran's death, service connection 
was in effect for the following disabilities: residuals of a 
cold injury to the lower extremity, bilaterally, hearing 
loss, and tinnitus.

3.  The cause of the Veteran's death, cardiorespiratory 
arrest, did not have onset during active service, did not 
manifest within one year of separation from active service, 
and is not otherwise etiologically related to the Veteran's 
active service.

4.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
Veteran's death.

5.  The Veteran was not rated totally disabled for a 
continuous period of at least 10 years prior to his death, 
nor was the Veteran's total evaluation continuously in effect 
from the date of separation from service, nor was the Veteran 
a former POW.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 1310, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§  3.303, 3.307, 3.309, 3.312 (2009).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Veteran's Cause of Death

Dependency and indemnity compensation (DIC) may be awarded to 
a veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disorder 
caused his or her death, or substantially or materially 
contributed to it.  A service-connected disorder is one that 
was incurred in or aggravated by active service.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  Service-
connected disability is deemed to have been the principal 
cause of death when it, singly or jointly with another 
disorder, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service- 
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a), (b) and (d).  

Certain chronic diseases, including cardiovascular disease, 
may be presumed to have incurred in service, although not 
otherwise established as such, if manifested to a degree of 
10 percent or more within one year of the date of separation 
from service.  38 U.S.C.A. § 1112(a)(1) (West Supp. 2007); 38 
C.F.R. § 3.307(a)(3) (2007); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a).

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a) (2008).

In this case, the Veteran's certificate of death shows that 
he died in September 2005 as a result of cardiorespiratory 
arrest.  Advanced lung cancer is listed as a significant 
condition leading to the immediate cause of death or the 
disease that initiated events resulting in death.

At the time of the Veteran's death, service connection was in 
effect for the following disabilities: residuals of a cold 
injury to the lower extremity, bilaterally, hearing loss, and 
tinnitus.

These disabilities are not listed as a cause of his death and 
no evidence of record provides any indication that his 
service-connected disabilities either caused his death or 
contributed to his death.

Moreover, the preponderance of evidence is against a finding 
that the condition that caused his death had onset during 
service or were otherwise related to his service, including 
his service-connected disabilities.

As discussed below in the Duties to Notify and Assist 
section, the Veteran's service treatment records are 
unavailable due to a fire at the Records Center in 1973.  
However, information from the Hospital Admission Cards 
created by the Office of the Surgeon General, Department of 
the Army, indicated that the Veteran was treated in August 
1953 for a dermoid on his neck and underwent excision of the 
dermoid.  This admission card made no other mention of 
cardiovascular or respiratory treatments or problems.  
Moreover, neither the appellant, nor the Veteran, has ever 
contended that the Veteran was entitled to service connection 
for any heart condition or lung cancer.

Post service, there is no evidence of treatment for or 
complaints of a heart condition.  Indeed, no evidence of 
record provides an indication of an association between his 
cardiorespiratory arrest, lung cancer, and either his service 
or his service-related disabilities.  

More importantly, a medical opinion was requested and 
submitted to the RO in October 2007.  The physician indicated 
that "it is much more likely than not that the [Veteran's] 
cold injury did not contribute to the cause of [the Veteran] 
with the rationale being following a review of the C-file 
there is no specific relationship between the poor 
circulation in his feet caused by the diabetes and the cold 
injury has any type of relationship to cancer of the lung.  
The patient was a long time smoker and continued to smoke 
after the diagnosis was made of his cancer of the lung.  
There is no anatomical or physiological way that the cold 
injury to his feet could contribute to the cause of death 
which was cancer of the lung with cardiorespiratory arrest."

The Board finds that this medical opinion is entitled to 
great probative weight. 

Given this opinion and given the post-service treatment 
reports, service connection for the cause of the Veteran's 
death is not warranted.  The evidence against this claim 
outweighs the evidence in support of this claim, including 
the contentions of the appellant.

Hence, the preponderance of the evidence of record is against 
a grant of service connection for the cause of the Veteran's 
death, and the appellant's claim must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).

DIC benefits under 38 U.S.C.A. § 1318

If the Veteran's death is not determined to be service 
connected, as in this case, a surviving spouse or children 
may still be entitled to benefits.  Pursuant to 38 U.S.C.A. § 
1318(a), benefits are payable to the surviving spouse or 
children of a "deceased veteran" in the same manner as if 
the death were service connected.  A "deceased veteran" for 
purposes of this provision is a veteran who dies not as the 
result of the veteran's own willful misconduct, and who at 
death was either was in receipt of compensation, or was 
"entitled to receive" compensation, for service-connected 
disabilities rated totally disabling.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22(a).

The veteran's service-connected disabilities must have been 
either continuously rated totally disabling for ten or more 
years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
the veteran's separation from service.  Id.  The total rating 
may be schedular or based on unemployability.  38 C.F.R. § 
3.22(c).

Because VA was paying compensation to the Veteran at the time 
of his death, the term "entitled to receive" is not 
applicable to the appellants' claim.  There is no basis in 
the post-service medical record to indicate the Veteran was 
entitled to receive a 100 percent rating 10 years before his 
death.

At the time of his death in September 2005, the Veteran was 
not in receipt of a total schedular rating.  Therefore, a 
total rating had not been in place ten or more years 
immediately preceding death or for at least five years from 
the date of the Veteran's separation from service.

In essence, the facts of this case are not in dispute and the 
law is dispositive.  Accordingly, the appellants' claim must 
be denied for lack of legal merit.  See Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the appellant 
dated in January 2006.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The January 2006 notice did not provide any information 
concerning the evaluations or the effective dates that could 
be assigned should service connection be granted.  See 
Dingess, supra.  However, since this decision affirms the 
RO's denial of service connection, the appellant is not 
prejudiced by the failure to provide her that further 
information.  That is, as the Board finds that service 
connection is not warranted for the claim for service 
connection at issue on this appeal, no ratings or effective 
dates will be assigned and any questions as to such 
assignments are rendered moot.  

Certification from the National Personnel Records Center 
(NPRC), dated December 2004, indicated the unavailability of 
service treatment records due to a fire at the Records Center 
in 1973.  The Board recognizes that it has a heightened 
obligation to assist the appellant in the development of his 
case, and to explain findings and conclusions, as well as 
carefully consider the benefit-of-the-doubt rule when records 
in the possession of the government are presumed to have been 
destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board finds that, based on the RO's efforts, as 
enumerated by the response from the service department in 
December 2004, it is reasonably certain that the Veteran's 
service treatment records are no longer available and that 
further efforts to obtain those records would be futile.  38 
U.S.C.A. § 5103A(b)(3)); see also Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file.

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced her in the adjudication of her appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


